 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASPER F. WILSON,                                 No. 2:15-cv-1481 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY A. BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          This matter is in the discovery phase of the proceedings. Discovery ended and motions to

21   compel were to be filed by May 17, 2019. See ECF No. 47 at 5.

22          On April 19, 2019, plaintiff filed a “notice of motion and request for discovery” which

23   was described on the docket as a motion to compel. ECF No. 49. Thereafter, on May 21, 2019,

24   the court issued an order directing defendants to respond to plaintiff’s motion. See ECF No. 50.

25          On June 10, 2019, defendants filed an opposition to the motion. ECF No. 51 et seq.

26   Defendants argue that plaintiff’s motion was, in effect, a request for the production of documents,

27   and represent that they have since provided the requested documents to plaintiff. See ECF No.

28   51-1 at 2. Since then, defense counsel states, plaintiff has not indicated to defendants in any way
                                                        1
 1   that he objects to the responses they have provided. See id.
 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s discovery motion filed April 19,
 3   2019 (ECF No. 49) is DENIED as moot.
 4   DATED: June 25, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
